

117 S2590 IS: Directed Energy Threat Emergency Response Act
U.S. Senate
2021-08-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2590IN THE SENATE OF THE UNITED STATESAugust 3, 2021Mrs. Shaheen (for herself, Ms. Collins, Mr. Warner, Mr. Menendez, Mr. Rubio, and Mr. Risch) introduced the following bill; which was read twice and referred to the Select Committee on IntelligenceA BILLTo designate an Anomalous Health Incidents Interagency Coordinator to coordinate the interagency investigation of, and response to, anomalous health incidents, and for other purposes.1.Short titlesThis Act may be cited as the Directed Energy Threat Emergency Response Act.2.Findings; sense of Congress(a)FindingsCongress finds the following:(1)Since at least 2016, United States Government personnel and their family members have reported anomalous health incidents at diplomatic missions across the world and in the United States, which are sometimes referred to as Havana Syndrome.(2)Some of the anomalous health incidents have resulted in unexplained brain injuries, which have had permanent, life-altering effects that have disrupted lives and ended careers. (b)Sense of CongressIt is the sense of Congress that—(1)the threat to United States Government personnel presenting as anomalous health incidents is a matter of urgent concern and deserving of the full attention of government;(2)personnel, dependents, and other appropriate individuals afflicted by possible anomalous health incidents deserve equitable, accessible, and high-quality medical assessment and care, regardless of their employing Government agency;(3)diagnoses and determinations to treat personnel, dependents, and other appropriate individuals experiencing symptoms consistent with such injuries should be made by experienced medical professionals and made available by the Federal Government;(4)any recriminations, retaliation, or punishment associated with personnel self-reporting symptoms is unacceptable and should be investigated by internal agency oversight mechanisms;(5)information sharing and interagency coordination is essential for the comprehensive investigation, attribution, and mitigation of these injuries;(6)the Administration should provide Congress and the public with timely and regular unclassified updates on the threat posed to United States Government personnel by the suspected causes of these injuries;(7)recent efforts by the Administration and among relevant agencies represent positive steps toward responding to the threat of anomalous health incidents, but more comprehensive measures must be taken to further assist victims, investigate the cause of such incidents, and mitigate future incidents;(8)establishing the source and cause of these anomalous health incidents must be a top priority for the United States Government and requires the full coordination of relevant agencies;(9)if investigations into anomalous health incidents are found to be the result of deliberate acts by individuals, entities, or foreign countries, the United States Government should recognize these incidents as hostile attacks; and(10)any actors found to have been targeting United States Government personnel should be publicly identified, as appropriate, and held accountable.3.DefinitionsIn this Act:(1)Agency coordination leadThe term Agency Coordination Lead means a senior official designated by the head of a relevant agency to serve as the Anomalous Health Incident Agency Coordination Lead for such agency.(2)Appropriate national security committeesThe term appropriate national security committees means—(A)the Committee on Armed Services of the Senate;(B)the Committee on Foreign Relations of the Senate;(C)the Select Committee on Intelligence of the Senate;(D)the Committee on Homeland Security and Governmental Affairs of the Senate;(E)the Committee on the Judiciary of the Senate;(F)the Committee on Armed Services of the House of Representatives;(G)the Committee on Foreign Affairs of the House of Representatives;(H)the Permanent Select Committee on Intelligence of the House of Representatives;(I)the Committee on Homeland Security of the House of Representatives; and(J)the Committee on the Judiciary of the House of Representatives.(3)Interagency coordinatorThe term Interagency Coordinator means the Anomalous Health Incidents Interagency Coordinator designated pursuant to section 4(a).(4)Relevant agenciesThe term relevant agencies means—(A)the Department of Defense;(B)the Department of State;(C)the Office of the Director of National Intelligence;(D)the Central Intelligence Agency;(E)the Department of Justice;(F)the Department of Homeland Security; and(G)other agencies and bodies designated by the Interagency Coordinator.4.Anomalous Health Incidents Interagency Coordinator(a)DesignationNot later than 30 days after the date of the enactment of this Act, the President shall designate an appropriate senior official as the Anomalous Health Incidents Interagency Coordinator, who shall work through the President’s designated National Security process—(1)to coordinate the United States Government’s response to anomalous health incidents;(2)to coordinate among relevant agencies to ensure equitable and timely access to assessment and care for affected personnel, dependents, and other appropriate individuals;(3)to ensure adequate training and education for United States Government personnel; and(4)to ensure that information regarding anomalous health incidents is efficiently shared across relevant agencies in a manner that provides appropriate protections for classified, sensitive, and personal information. (b)Designation of Agency Coordination Leads(1)In generalThe head of each relevant agency shall designate a Senate-confirmed or other appropriate senior official, who shall—(A)serve as the Anomalous Health Incident Agency Coordination Lead for the relevant agency;(B)report directly to the head of the relevant agency regarding activities carried out under this Act;(C)perform functions specific to the relevant agency, consistent with the directives of the Interagency Coordinator and the established interagency process;(D)participate in interagency briefings to Congress regarding the United States Government response to anomalous health incidents; and(E)represent the relevant agency in meetings convened by the Interagency Coordinator. (2)Delegation prohibitedAn Agency Coordination Lead may not delegate the responsibilities described in subparagraphs (A) through (E) of such paragraph. (c)Secure reporting mechanismsNot later than 90 days after the date of the enactment of this Act, the Interagency Coordinator shall—(1)ensure that agencies develop a process to provide a secure mechanism for personnel, their dependents, and other appropriate individuals to self-report any suspected exposure that could be an anomalous health incident;(2)ensure that agencies share all relevant data with the Office of the Director of National Intelligence through existing processes coordinated by the Interagency Coordinator; and(3)in establishing the mechanism described in paragraph (1), prioritize secure information collection and handling processes to protect classified, sensitive, and personal information.(d)Briefings(1)In generalNot later than 60 days after the date of the enactment of this Act, and quarterly thereafter for the following 2 years, the Agency Coordination Leads shall jointly provide a briefing to the appropriate national security committees regarding progress made in achieving the objectives described in subsection (a).(2)ElementsThe briefings required under paragraph (1) shall include—(A)an update on the investigation into anomalous health incidents impacting United States Government personnel and their family members, including technical causation and suspected perpetrators;(B)an update on new or persistent incidents;(C)threat prevention and mitigation efforts to include personnel training;(D)changes to operating posture due to anomalous health threats;(E)an update on diagnosis and treatment efforts for affected individuals, including patient numbers and wait times to access care;(F)efforts to improve and encourage reporting of incidents;(G)detailed roles and responsibilities of Agency Coordination Leads;(H)information regarding additional authorities or resources needed to support the interagency response; and(I)other matters that the Interagency Coordinator or the Agency Coordination Leads consider appropriate.(3)Unclassified briefing summaryThe Agency Coordination Leads shall provide a coordinated, unclassified summary of the briefings to Congress, which shall include as much information as practicable without revealing classified information or information that is likely to identify an individual.(e)Retention of authorityThe appointment of the Interagency Coordinator shall not deprive any Federal agency of any authority to independently perform its authorized functions. (f)Rule of constructionNothing in this section may be construed to limit—(1)the President’s authority under article II of the United States Constitution; or (2)the provision of health care and benefits to afflicted individuals, consistent with existing laws.5.Authorization of appropriationsThere is authorized to be appropriated to the Secretary of Defense $45,000,000 for fiscal year 2022, of which—(1)$30,000,000 shall be used—(A)to develop the necessary medical capacity to provide health assessments and appropriate care to United States Government personnel, dependents, and other appropriate individuals who have symptoms associated with anomalous health incidents;(B)to develop additional capability and capacity in the military healthcare system to provide assessment and timely care to affected United States Government personnel, dependents, and other appropriate individuals; and(C)to fund the assessment and care of civilian employees of the Department of Defense and other Department of Defense-affiliated non-beneficiaries, if such funding is not otherwise available; and (2)the remaining $15,000,000 shall be used to support the Department of Defense’s—(A)efforts to investigate and characterize the cause of anomalous health incidents, including investigations of technical causation, medical research, and other activities in support of attribution;(B)intelligence and data analysis of information related to anomalous health incidents; and(C)development and implementation of force protection and mitigation efforts. 6.Development and dissemination of workforce guidanceThe President shall direct relevant agencies to develop and disseminate to their employees, not later than 30 days after the date of the enactment of this Act, updated workforce guidance that describes—(1)the threat posed by anomalous health incidents;(2)known defensive techniques; and (3)processes to self-report suspected exposure that could be an anomalous health incident.